Citation Nr: 0717949	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-24 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for muscle, joint, and 
bone pain; short-term memory loss; and headaches, claimed as 
manifestations of undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for a nervous 
condition.

4.  Entitlement to service connection for vision problems.

5.  Entitlement to service connection for chemical 
sensitivity.

6.  Entitlement to service connection for sleep difficulties.

7.  Entitlement to service connection for fibromyalgia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978 and from September 1990 to June 1991.  He served in 
Southwest Asia from November 18, 1990 to May 14, 1991, during 
the Persian Gulf War.  He recently reported being recalled to 
active duty.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from adverse rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In May 2003, the Board remanded 
the case to the RO, via the Appeals Management Center (AMC) 

